Order
PER CURIAM.
John Brinson appeals the judgment denying his Rule 29.15 motion, after he was convicted of first-degree murder for killing his wife. Brinson contends he was entitled to post-conviction relief because: (1) his trial counsel was ineffective for calling his adult children as witnesses; (2) his appellate counsel was ineffective for failing to challenge the denial of his objection to an expert’s opinion; and (3) his appellate counsel was ineffective for failing to challenge the sufficiency of the evidence. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment denying post-conviction relief.
AFFIRMED. Rule 84.16(b).